FILED
                             NOT FOR PUBLICATION                             MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES PARKER SHIELD; et al.,                     No. 10-35650

               Plaintiffs - Appellants,          D.C. No. 4:09-cv-00044-SEH

  v.
                                                 MEMORANDUM *
JOHN SINCLAIR; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Plaintiffs, five members of the Little Shell Tribe of Chippewa Indians, a

non-federally recognized Indian tribe, appeal from the district court’s judgment

dismissing their action alleging that defendants violated their rights under 42




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1985(3) and 25 U.S.C. § 1302. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Nuclear Info. & Res. Serv. v. U.S. Dep’t of Transp.

Research & Special Programs Admin., 457 F.3d 956, 958 (9th Cir. 2006), and we

may affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed the claims plaintiffs brought under

section 1985(3) because the first amended complaint failed to allege facts

sufficient to show that they are a protected class. See Schultz v. Sundberg, 759

F.2d 714, 718 (9th Cir. 1985) (per curiam) (to bring a claim under section 1985(3),

plaintiffs must show that “the courts have designated the class in question a suspect

or quasi-suspect classification requiring more exacting scrutiny or that Congress

has indicated through legislation that the class required special protection”).

      The district court properly dismissed the claims plaintiffs brought under the

Indian Civil Rights Act because “the only remedy available from the federal courts

under [the Act] is a writ of habeas corpus under 25 U.S.C. § 1303.” Hein v.

Capitan Grande Band of Diegueno Mission Indians, 201 F.3d 1256, 1259-60 (9th

Cir. 2000).

      Plaintiffs’ remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                      10-35650